Case 1:18-cv-00760-LY Document 22-4 Filed 10/01/19 Page 1 of 2




                  EX. 3
                                                       Case 1:18-cv-00760-LY Document 22-4 Filed 10/01/19 Page 2 of 2


         A             B                          C                      D          E                     F                       G                   H                     I                   J
                                                                    EFFECTIVE_DA
1 EMPLID       NAME                JOBCODE_DESCRIPTION              TE           ACTION REASON                              HOURLY_RATE        ANNUAL_RATE        SUPERVISOR_ID     SUPERVISOR_NAME
 2   1146947   Shipp,Stephanie G   Rep 1, Sales Inbound                  3/15/2010   HIR   New Hire                                 7.210000          14996.800   1070701           Pipkin,Andrew G
 3   1146947   Shipp,Stephanie G   Rep 1, Sales Inbound                  4/30/2010   DTA   Change Supervisor ID                     7.210000          14996.800   1122664           Stevens Jr.,Richard
 4   1146947   Shipp,Stephanie G   Rep, Inside Sales Commercial          4/30/2010   DTA   Job Code Change                          7.210000          14996.800   1122664           Stevens Jr.,Richard
 5   1146947   Shipp,Stephanie G   Rep, Inside Sales Commercial          8/13/2010   DTA   Change Payroll Page Data                 7.210000          14996.800   1122664           Stevens Jr.,Richard
 6   1146947   Shipp,Stephanie G   Rep, Inside Sales Commercial         12/24/2010   DTA   Change Supervisor ID                     7.210000          14996.800   1126394           Ahrens,Tina K
 7   1146947   Shipp,Stephanie G   Rep, Inside Sales Commercial           1/1/2011   DTA   Update ABBR Commission Earning           7.210000          14996.800   1126394           Ahrens,Tina K
 8   1146947   Shipp,Stephanie G   Rep, Inside Sales Commercial          2/18/2011   PLA   Non-FMLA-Medical                         7.210000          14996.800   1126394           Ahrens,Tina K
 9   1146947   Shipp,Stephanie G   Rep, Inside Sales Commercial          2/25/2011   DTA   Change Performance Rating                7.210000          14996.800   1126394           Ahrens,Tina K
10   1146947   Shipp,Stephanie G   Rep, Inside Sales Commercial          2/28/2011   RFL   Return From Leave                        7.210000          14996.800   1126394           Ahrens,Tina K
11   1146947   Shipp,Stephanie G   Rep, Inside Sales Commercial          4/15/2011   DTA   Change Payroll Page Data                 7.210000          14996.800   1126394           Ahrens,Tina K
12   1146947   Shipp,Stephanie G   Rep, Inside Sales Commercial          6/17/2011   DTA   Change Payroll Page Data                 7.210000          14996.800   1126394           Ahrens,Tina K
13   1146947   Shipp,Stephanie G   Rep, Inside Sales Commercial          12/2/2011   DTA   Change Payroll Page Data                 7.210000          14996.800   1126394           Ahrens,Tina K
14   1146947   Shipp,Stephanie G   Account Consultant 1 (AC1)             1/1/2012   DTA   Update ABBR Commission Earning           7.210000          14996.800   1126394           Ahrens,Tina K
15   1146947   Shipp,Stephanie G   Account Consultant 1 (AC1)            2/24/2012   DTA   Change Performance Rating                7.210000          14996.800   1126394           Ahrens,Tina K
16   1146947   Shipp,Stephanie G   Account Consultant 1 (AC1)            2/24/2012   PAY   Pay Adjustment                           7.552475          15709.148   1126394           Ahrens,Tina K
17   1146947   Shipp,Stephanie G   Account Consultant 1 (AC1)             4/6/2012   DTA   Change Payroll Page Data                 7.552475          15709.148   1126394           Ahrens,Tina K
18   1146947   Shipp,Stephanie G   Account Consultant 1 (AC1)             5/1/2012   PLA   Family and Medical Leave Act             7.552475          15709.148   1126394           Ahrens,Tina K
19   1146947   Shipp,Stephanie G   Account Consultant 1 (AC1)            5/10/2012   LOA   Family and Medical Leave Act             7.552475          15709.148   1126394           Ahrens,Tina K
20   1146947   Shipp,Stephanie G   Account Consultant 1 (AC1)            6/27/2012   LOA   Non-FMLA-Medical                         7.552475          15709.148   1126394           Ahrens,Tina K
21   1146947   Shipp,Stephanie G   Account Consultant 1 (AC1)             8/3/2012   RFL   Return From Leave                        7.552475          15709.148   1126394           Ahrens,Tina K
22   1146947   Shipp,Stephanie G   Account Executive 2 Commercial        9/19/2012   XFR   Same Job Grade Vacancy                  21.634615          44999.999   1172123           Seybold,Darrell E
23   1146947   Shipp,Stephanie G   Account Executive 2 Commercial        9/19/2012   XFR   Same Job Grade No Vacancy               21.634615          44999.999   1172123           Seybold,Darrell E
24   1146947   Shipp,Stephanie G   Account Executive 2 Commercial        9/28/2012   XFR   Same Job Grade No Vacancy               21.634615          44999.999   1172123           Seybold,Darrell E
25   1146947   Shipp,Stephanie G   Account Executive 2 Commercial        9/28/2012   DTA   Change Payroll Page Data                21.634615          44999.999   1172123           Seybold,Darrell E
26   1146947   Shipp,Stephanie G   Account Executive 2 Commercial         1/1/2013   DTA   Update ABBR Commission Earning          21.634615          44999.999   1172123           Seybold,Darrell E
27   1146947   Shipp,Stephanie G   Account Executive 2 Commercial        1/18/2013   PAY   Pay Adjustment                          25.961539          54000.001   1172123           Seybold,Darrell E
28   1146947   Shipp,Stephanie G   Account Executive 2 Commercial        2/15/2013   DTA   Change Performance Rating               25.961539          54000.001   1172123           Seybold,Darrell E
29   1146947   Shipp,Stephanie G   Account Executive 2 Commercial       12/13/2013   DTA   Change Payroll Page Data                25.961539          54000.001   1172123           Seybold,Darrell E
30   1146947   Shipp,Stephanie G   Account Executive Major Comm         12/19/2013   JCH   Same Job Grade No Vacancy               27.778846          57780.000   1172123           Seybold,Darrell E
31   1146947   Shipp,Stephanie G   Account Executive Major Comm           1/1/2014   DTA   Update ABBR Commission Earning          27.778846          57780.000   1172123           Seybold,Darrell E
32   1146947   Shipp,Stephanie G   Account Executive Major Comm          2/14/2014   PAY   Merit                                   28.612211          59513.399   1172123           Seybold,Darrell E
33   1146947   Shipp,Stephanie G   Account Executive Major Comm           5/7/2014   DTA   Change Supervisor ID                    28.612211          59513.399   1143123           Johanknecht,Steven B
34   1146947   Shipp,Stephanie G   Account Executive Major Comm          8/29/2014   DTA   Location/Dept Code Restructure          28.612211          59513.399   1143123           Johanknecht,Steven B
35   1146947   Shipp,Stephanie G   Account Executive Major Comm           1/1/2015   DTA   Update ABBR Commission Earning          28.612211          59513.399   1143123           Johanknecht,Steven B
36   1146947   Shipp,Stephanie G   Account Executive Major Comm           1/2/2015   DTA   Change Payroll Page Data                28.612211          59513.399   1143123           Johanknecht,Steven B
37   1146947   Shipp,Stephanie G   Account Executive Major Comm          1/16/2015   DTA   Commissioned Status Change              28.612211          59513.399   1143123           Johanknecht,Steven B
38   1146947   Shipp,Stephanie G   Account Executive Major Comm          2/13/2015   PAY   Merit                                   29.756699          61893.934   1143123           Johanknecht,Steven B
39   1146947   Shipp,Stephanie G   Account Executive Major Comm          6/26/2015   PAY   Pay Adjustment                          34.615500          72000.240   1143123           Johanknecht,Steven B
40   1146947   Shipp,Stephanie G   Account Executive Major Comm          7/19/2015   DTA   Change Payroll Page Data                34.615500          72000.240   1143123           Johanknecht,Steven B
41   1146947   Shipp,Stephanie G   Account Executive Major Comm           1/1/2016   DTA   Update ABBR Commission Earning          34.615500          72000.240   1143123           Johanknecht,Steven B
42   1146947   Shipp,Stephanie G   Account Executive Major Comm          1/19/2016   PLA   Family and Medical Leave Act            34.615500          72000.240   1143123           Johanknecht,Steven B
43   1146947   Shipp,Stephanie G   Account Executive Major Comm          1/22/2016   DTA   Change Supervisor ID                    34.615500          72000.240   1136767           Matthews,Chris E
44   1146947   Shipp,Stephanie G   Account Executive Major Comm          1/30/2016   LOA   Family and Medical Leave Act            34.615500          72000.240   1136767           Matthews,Chris E
45   1146947   Shipp,Stephanie G   Account Executive Major Comm           2/1/2016   RFL   Return From Leave                       34.615500          72000.240   1136767           Matthews,Chris E
46   1146947   Shipp,Stephanie G   Account Executive Major Comm          2/12/2016   PAY   Merit                                   36.173198          75240.252   1136767           Matthews,Chris E
47   1146947   Shipp,Stephanie G   Account Executive Major Comm          6/22/2016   TER   Voluntary - New Job                     36.173198          75240.252   1136767           Matthews,Chris E



                                                                                                                                                                                  D-SS-000016
